Citation Nr: 1611043	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  10-13 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a headache disorder, to include as secondary to service-connected disease or injury.

2.  Entitlement to service connection for right shoulder disability, to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his headache disorder developed during service, or, alternatively, that it is due to his service-connected chronic sinusitis and/or chronic allergic rhinitis.  He also contends that his current right shoulder disability is secondary to his service-connected left shoulder disability.  Because the Board finds that additional evidence is needed prior to adjudicating these claims, a remand is required.

With regard to the claim for a headache disorder, the Board finds that the Veteran has put forth sufficient evidence to warrant a VA examination.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Relevant service treatment notes reflect multiple complaints of headaches, usually in the context of sinus- or allergy-related symptoms, and the Veteran's post-service VA outpatient records, as well as his lay statements, show ongoing complaints of headaches.  In addition, the Veteran testified that he developed migraine headaches during service which persist to the present day.  In light of the above, a VA examination is necessary in order to ascertain the nature and etiology of the Veteran's headache disorder, including whether he has migraine headaches and whether his headaches are caused or aggravated by his service-connected chronic sinusitis and/or chronic allergic rhinitis.

On a related point, the Board notes that the RO initially denied the Veteran's claim for migraine headaches on the grounds that the disability predated service and was not shown to worsen as a result of his service.  By way of rationale, the RO cited a report from a private physician indicating that the Veteran's headaches began when he was in high school.  Notwithstanding this finding, the Board notes that a headache disorder was not noted at enlistment, and therefore the presumption of soundness is for application in this case.  See 38 C.F.R. § 3.304(b).

With regard to the claim for right shoulder disability, the Board finds that a clarifying medical opinion is needed before the claim can be adjudicated on the merits.  The Veteran has reported right shoulder symptoms which he argues stem from overcompensation on account of his service-connected left shoulder disability.  He underwent right shoulder surgery in February 2008, and on VA examination in April 2008, a diagnosis of adhesive capsulitis with partial rotator cuff tear was noted.  However, the examiner stated that he was unable to offer an opinion as to a possible causal link between the right and left shoulder disabilities, noting that "such knowledge is not available in the medical literature, and any opinion would be speculation."  The Board finds this opinion to be inadequate, as the examiner did not explain the basis for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions).

The Veteran has since submitted two additional opinions from his VA primary care physician, dated in April 2009 and June 2009, stating that his right shoulder symptoms stem from over usage in order to compensate for his left shoulder disability.  Upon review, these opinions also lack supporting rationale and are therefore insufficient to support an award of service connection.  See id.  As such, a remand is required in order to obtain an addendum opinion regarding the nature and etiology of the Veteran's current right shoulder disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed headache disorder.  The examiner is requested to review the entire record and respond to the following:

(a)  	Does the Veteran have migraine headaches?

(b)  	Is it at least as likely as not (50 percent probability or more) that his headache disorder had its clinical onset during service or otherwise was due to an event or incident of that service?

(c)  	Is it at least as likely as not that his headache disorder is caused or permanently aggravated by his service-connected chronic sinusitis, right maxillary and/or chronic allergy rhinitis?

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinion.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  Then, return the claims file to a different examiner for an addendum regarding the claim for right shoulder disability.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines that another examination is necessary, then such should be arranged.

The examiner is requested to offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that the claimed right shoulder disability was caused or permanently aggravated by service-connected disease or injury, to include residuals of left clavicle fracture, status post open reduction, internal fixation.  The examiner should discuss the Veteran's primary care physician's opinions dated in April 2009 and June 2009, as well as the April 2008 VA examination findings, in rendering any opinions.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

